Citation Nr: 9925392	
Decision Date: 09/03/99    Archive Date: 09/13/99

DOCKET NO.  94-42 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a compensable evaluation for bilateral 
varicose veins, status post vein stripping of the left lower 
extremity.  (Currently each extremity separately rated.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel
INTRODUCTION

The appellant served on active duty from May 1989 to May 
1993.  This case comes before the Board of Veteran's Appeals 
(the Board) on appeal from a June 1994 rating decision.


REMAND

The issue was remanded by the Board in February 1997.  The RO 
was notified that it must comply with 38 C.F.R. § 3.655 
(1998).

The appellant failed to report for a VA examination scheduled 
in June 1997.  No record of notification of the provisions of 
38 C.F.R. § 3.655 is contained in the claims folder.  The 
appellant failed to report for a VA examination scheduled in 
February 1998.  No record of notification of the provisions 
of 38 C.F.R. § 3.655 is contained in the claims folder with 
regard to that examination.  In April 1998, the appellant 
submitted a notice of a new address to the RO and requested 
transfer of his file to Houston, Texas.  In February 1999, 
the RO sent the appellant a letter to his Houston, Texas 
address indicating only that an examination had been 
requested and that a failure to appear would result in a 
decision on his claim based only on the evidence in the file 
as of the date of that letter.  The appellant failed to 
report for a VA examination scheduled in March 1999.  In 
April 1999, the RO attempted to notify the appellant by 
telephone of the importance of reporting for a scheduled VA 
examination.  The number had been disconnected without a 
forwarding number.

Although the RO has made substantial efforts to notify the 
appellant of the scheduled examinations, their efforts have 
not been in compliance with the governing regulation.  The 
language used by the RO in the February 1999 letter did not 
comply with the notice requirements of 38 C.F.R. § 3.655 
(1998).  Furthermore, the RO failed to inform the appellant 
that he could show good cause for his failure to report.  The 
RO actions therefore constituted 2 errors.  The third error 
was the failure to comply with the February 1997 Remand.  
Accordingly, this appeal is REMANDED for compliance with the 
following:

1.  The RO should issue a Supplemental 
Statement of the Case that complies 
exactly with the provisions of 38 C.F.R. 
§ 3.655 (1998). 

2.  The veteran is informed that he 
should submit evidence that reflects the 
degree of his impairment.  38 C.F.R. 
§ 3.103 (1998). 

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


